Title: To Benjamin Franklin from John Pownall, 2 June 1769
From: Pownall, John
To: Franklin, Benjamin


Sir
Whitehall June 2d. 1769
I am directed by the Earl of Hillsborough to desire the Favor that he may see you at His House together with the Agents of some of the other North American Colonies on Wednesday next at Eleven O’Clock in the forenoon, on the subject of some representations that have been made to his Lordship of irregularities committed by Masters of Bermuda Vessels raking Salt at Sal Tortuga to the prejudice of Vessels from the other Colonies employ’d in that Traffick. If there are any Masters of Vessels now in England who have been in this Trade, their Information upon the Subject may perhaps be usefull, and therefore His Lordship wishes if you know any such you will be pleased to bring them with you. I am &c
J. Pownall
  [In the margin:] Dr Franklin  Mr De Berdt  Mr Charles  Mr Sherwood  Mr Pigott leaving out the word other
